DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oas (US 7,931,402).
Regarding claim 1, Oas (figs. 1-5) discloses a novel inflatable apparatus, comprising: 

the inflatable housing 10, 110 composed of a pliable material;
the inflatable housing 10, 110 configured to store and release a gas between the inner surface 30 and the outer surface 20, such that the inflatable housing is inflatable to an inflated erect configuration and deflatable to a deflated collapsed configuration by the gas; 
an inner opening 40 extending through the inflatable housing, wherein the inner surface 30 surrounds the inner opening 40;
wherein the novel inflatable apparatus is sized and shaped to receive and store an object in the inner opening 40;
wherein the inflatable housing 10, 110 conceals the object within the inner opening when the inflatable housing 10, 110 is inflated; and 
wherein the inflatable housing 10, 110 is capable of collapsing along and around the inner opening to reveal the object in the inner opening when the inflatable housing is deflated.  
Regarding claim 5, Oas further discloses the inflatable housing 110 being multi- tiered (i.e., the bottom, the middle and top sections) when the inflatable housing is inflated (fig. 3).  
Regarding claim 6, Oas further discloses receiving and concealing the object within the inner opening 40 by inflating the inflatable housing 10, 110; and 
revealing and releasing the object from the inner opening 40 by deflating the inflatable housing (figs. 3 and 4).



Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Carolan (US 6,668,475).
Regarding claim 2, Oas further discloses the inflatable housing 10, 110 being Page 2 of 17Attorney Docket No. Fowler02App. No. 16/882,205 configured to deflate by opening a valve 60, 160 of the outer surface  20, 120 of the inflatable housing 10, 110 (figs. 3-4). Oas fails to disclose the valve 60, 160 being a zipper.
However, Carolan teaches an inflated device having a deflation zipper 27 (fig. 1 and col. 3, lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the valve of Oas, deflation zipper, as taught by Carolan, for the predictable result of quickly deflating the device. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Carolan (US 6,668,475) further in view of Wang (US 2003/0155268).
Regarding claim 3, Oas further discloses the inflatable housing 10, 110 being Page 2 of 17Attorney Docket No. Fowler02App. No. 16/882,205 configured to deflate by opening a valve 60, 160 of the outer surface  20, 120 of the inflatable housing 10, 110 (figs. 3-4). Oas fails to disclose the valve 60, 160 being a zipper on the inner surface of the inflatable housing accessible from inside the inflatable housing.  
However, Carolan teaches an inflated device having a deflation zipper 27 (fig. 1 and col. 3, lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the valve of Oas, deflation zipper, as taught by Carolan, for the predictable result of quickly deflating the device. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Further, Wang teaches an inflatable container having an air valve 15 accessible from inside the container (fig.3).
In re Japikse, 86 USPQ 70.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Applicant’s Admitted Prior Art of Fig. 2 (AAPA).
Regarding claim 4, Oas further discloses the inner opening being elongated and cylindrical shaped (fig. 3). 
However, Oas fails to disclose the inner opening extending through the uppermost surface and the bottommost surface of the inflatable housing.  
However, AAPA of fig. 2 teaches it was well known to have uppermost and lower most surface of a cake shaped container open (see figures below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the inner opening extend through the uppermost surface and the bottommost surface of the inflatable housing, as taught by AAPA, for the predictable result of using the container to hold large items. 



    PNG
    media_image1.png
    932
    1613
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    600
    450
    media_image2.png
    Greyscale


Claims 7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Applicant’s Admitted Prior Art of Fig. 1 (AAPA).
Regarding claim 7, Oas (figs. 1-5) discloses a novel inflatable apparatus, comprising: 
a multi-tiered inflatable housing 10, 110 composed of a pliable material and having an inner surface 30 and an outer surface 20, and configured to store and release 
an inner opening 40 extending through the inflatable housing, wherein the inner surface 30 surrounds the inner opening 40, and wherein the outer surface 20 comprises a bottom portion 72, a middle portion 23, and a top portion 72, wherein the width of the bottom portion 72 is greater than the width of the middle portion 23 such that the inflatable housing is multi-tiered; 
the novel inflatable apparatus being sized and shaped to receive and store an object 402 in the inner opening and the inflatable housing conceals the object within the inner opening 40 when the inflatable housing is inflated; and 
the inflatable housing being capable of collapsing along and around the inner opening to reveal the object in the inner opening when the inflatable housing is deflated.  
Oas fails to disclose the width of the middle portion 23 being greater than the width of the top portion 72. 
However, AAPA teaches a three-tiered cake shaped inflatable device having a width of a bottom portion greater than the width of a middle portion and the width of the middle portion being greater than the width of a top portion (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Oas, a shape of a three-tiered cake, as taught by AAPA, for the predictable result of using the device in a wedding. Also, a change in form or shape is generally recognized as being within the level of ordinary 
Regarding claim 11, Oas further discloses an access opening 40 having a surrounding surface extending from the outer surface 20 to the inner surface 30, wherein the access opening 40 is configured such that the object can be moved through the access opening from outside of the inflatable apparatus to within the inner opening when the inflatable housing is inflated (fig. 4).  
Regarding claim 12, Oas further discloses receiving and concealing the object within the inner opening by inflating the inflatable housing; and revealing and releasing the object from the inner opening by deflating the inflatable housing (figs. 3-4).  
Regarding claim 15, the modified Oas further discloses concealing the object within the inner opening when the inflatable housing is inflated by moving the object through the access opening 41 from outside of the inflatable apparatus to within the inner opening 40 (figs 3-4).  

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Applicant’s Admitted Prior Art of Fig. 1 (AAPA) as applied to claim 7 above, further in view of Carolan (US 6,668,475).
Regarding claims 8 and 14, Oas further discloses the inflatable housing 10, 110 being Page 2 of 17Attorney Docket No. Fowler02App. No. 16/882,205 configured to deflate by opening a valve 60, 160 of the outer surface  20, 120 of the inflatable housing 10, 110 (figs. 3-4). Oas fails to disclose the valve 60, 160 being a zipper; wherein the bottom portion comprises a first zippered opening, the middle portion comprises a second zippered opening, and the top portion comprises a third 
deflating the inflatable housing by unzipping the first, second, and third zippered openings.  
However, Carolan teaches an inflated device having a deflation zipper 27 (fig. 1 and col. 3, lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the valve of the modified Oas, deflation zipper, as taught by Carolan, for the predictable result of quickly deflating the device. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding the number of zippers, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the location of the zipper, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Applicant’s Admitted Prior Art of Fig. 1 (AAPA) as applied to claim 7 above, further in view of Carolan (US 6,668,475) and Wang (US 2003/0155268).

zippered opening on the inner surface. 
However, Carolan teaches an inflated device having a deflation zipper 27 (fig. 1 and col. 3, lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the valve of the modified Oas, deflation zipper, as taught by Carolan, for the predictable result of quickly deflating the device. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Further, Wang teaches an inflatable container having an air valve 15 accessible from inside the container (fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the air valve of the modified Oas, inside the housing, for the predictable result of providing an ascetically pleasing device by hiding the valve inside the container. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Applicant’s Admitted Prior Art of Fig. 1 (AAPA) as applied to claim 7 above, further in view of Applicant’s Admitted Prior Art of Fig. 2 (AAPA).
Regarding claim 10, Oas further discloses the inner opening being elongated and cylindrical shaped (fig. 3). 
However, the modified Oas fails to disclose the inner opening extending through the uppermost surface and the bottommost surface of the inflatable housing.  
However, AAPA of fig. 2 teaches it was well known to have uppermost and lower most surface of a cake shaped container open (see figures below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the inner opening extend through the uppermost surface and the bottommost surface of the inflatable housing, as taught by AAPA, for the predictable result of using the container to hold large items. 



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Applicant’s Admitted Prior Art of Fig. 1 (AAPA) as applied to claim 12, further in view of Jones (US 5,833,069).
Regarding claim 13, the modified Oas discloses all elements of the claimed invention as applied to claim 12 above, but fails to disclose deflating the inflatable housing comprises at least partly deflating the bottom portion, then at least partly deflating the middle portion, and then at least partly deflating the top portion.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have deflated the top portion of the device of the modified Oas first, as taught by Jones, for the predictable result of adjusting the size of the housing.

Claims 16-17are rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Applicant’s Admitted Prior Art of Fig. 1 (AAPA) and  Carolan (US 6,668,475) further in view of Applicant’s Admitted Prior Art of Fig. 2 (AAPA).
Regarding claim 16, Oas (figs. 1-5) discloses a novel inflatable apparatus, comprising: 
a multi-tiered inflatable housing 10, 110 composed of a pliable material and having an inner side 30 and an outer side 20, and configured to store and release a gas between the inner side 30 and the outer side 20 such that the inflatable housing is inflatable to an inflated erect configuration and deflatable to a deflated collapsed configuration by the gas; and 
an inner opening 40 extending through the inflatable housing, wherein the inner side 30 surrounds the inner opening 40, and 
wherein the inner side 30 is cylindrical shaped (fig. 3) and comprises an upper end 42 and a lower end 44; 
the outer side 20 comprises a lower outer surface 72, a middle outer surface 23, an upper outer surface 72, a bottom surface 22, 

the novel inflatable apparatus is sized and shaped to receive and store an object in the inner opening 40 and the inflatable housing 10, 110 conceals the object within the inner opening when the inflatable housing is inflated; and 
the inflatable housing is capable of collapsing along and around the inner opening 40 to reveal the object in the inner opening 40 when the inflatable housing is deflated.  
Oas fails to disclose:
the outer site 20 comprising a lower shelf surface, an upper shelf surface, and a top surface, wherein: the lower outer surface, the middle outer surface, and the upper outer surface are each cylindrical shaped and each comprise an upper end, a lower end, and a zippered opening configured to be unzipped to deflate the inflatable housing;
 the bottom surface extends between the lower end of the lower outer surface and the Page 6 of 17Attorney Docket No. Fowler02App. No. 16/882,205 lower end of the inner side; the lower shelf surface extends between the upper end of the lower outer surface and the lower end of the middle outer surface; the upper shelf surface extends between the upper end of the middle outer surface and the lower end of the upper outer surface; 
the top surface extends between the upper end of the upper outer surface and the upper end of the inner side; and the width of the lower outer surface is greater than the width of the middle outer surface, and the width of the middle outer surface is greater than the width of the upper outer surface;

However, AAPA teaches an inflatable apparatus having the claimed tiers and surfaces (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Oas, the shape of a three-tiered cake, as taught by AAPA, for the predictable result of using the device in a wedding. Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Further, Carolan teaches an inflated device having a deflation zipper 27 (fig. 1 and col. 3, lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the valve of the modified Oas, deflation zipper, as taught by Carolan, for the predictable result of quickly deflating the device. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding the inner opening 40 extending through the top surface and the bottom surface, AAPA of fig. 2 teaches it was well known to have uppermost and lower most surface of a cake shaped container open (see figures below).

Regarding claim 17, Oas further discloses an access opening 41 having a surrounding surface extending from the lower outer surface to Page 7 of 17Attorney Docket No. Fowler02App. No. 16/882,205 the inner side, wherein the access opening 41 is configured such that the object can be moved through the access opening from outside of the inflatable apparatus to within the inner opening when the inflatable housing is inflated. 
 Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oas (US 7,931,402) in view of Applicant’s Admitted Prior Art of Fig. 1 (AAPA), Carolan (US 6,668,475), Applicant’s Admitted Prior Art of Fig. 2 (AAPA) as applied to claim 16 above, further in view of Wilhelm (US 2014/0018220).
Regarding claim 18, Oas further discloses receiving and concealing the object within the inner opening by inflating the inflatable housing (figs. 3-4) but fails to disclose revealing and releasing the object from the inner opening by deflating the inflatable housing.  
However, Wilhelm teaches at the time the invention was filed, it was well known to expose an object 4 from a container by almost fully displacing the wall of the container downward (fig. 1b and paragraph 0034).

Regarding claim 19, the modified Oas further discloses deflating the inflatable housing comprises unzipping the zippered opening. Regarding the opening being provided on each of the lower outer surface, the middle outer surface, and the upper outer surface, it is noted that having multiple zippers at multiple locations is a mere duplication of parts and rearrangement of parts. 
Regarding claim 20, Oas further discloses concealing the object within the inner opening when the inflatable housing is inflated by moving the object through the access opening from outside of the inflatable apparatus to within the inner opening (fig. 3).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735